Citation Nr: 1422565	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-10 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for left ear hearing loss disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which in relevant part, denied service connection for right and left ear hearing loss disabilities.

In October 2011, the Veteran testified at a Board hearing held via videoconference before the undersigned; a transcript of that hearing is of record.  

In February 2012, the Board granted entitlement to service connection for right ear hearing loss disability was granted and the issue of left ear hearing loss disability was remanded for further evidentiary development.  

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of the evidence contained in the paper file.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 


FINDING OF FACT

The Veteran does not have a current left ear hearing loss disability.


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO provided a VCAA-compliant letter to the Veteran in July 2008 prior to the initial adjudication of his claim in April 2009.

The letter notified the Veteran of what information and evidence must be submitted to substantiate his claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was provided with notice of the type of evidence necessary to establish a disability rating and effective dates.

In this case, VA obtained the Veteran's service treatment records, service personnel records, and all pertinent treatment records.  This matter was remanded by the Board for further development in February 2012, to include obtaining a VA examination and medical opinion pertaining to left ear hearing loss disability.  The RO substantially complied with the Board's remand instructions by attempting to retrieve missing records and scheduling the Veteran for a VA examination in connection with his claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA attempted to obtain a copy of the Veteran's June 1987 separation examination, which the Veteran said was conducted at the Schofield Barracks in Hawaii.  However after a diligent search a formal finding of unavailability was made in June 2012 detailing VA's efforts to obtain such document.  The Veteran was sent a 10-day letter in April 2012 informing him of the unavailability of the 1987 separation physical and giving him the opportunity to submit any substitute records.  There has been no response from the Veteran.

When a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In addition, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how STRs are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  The above discussion reflects that VA took appropriate steps to look for the June 1987 separation examination report and provided proper notification to the Veteran of its inability to do so, and therefore complied with its heightened duty to assist.

Additionally, pursuant to the Board's remand directives, the RO scheduled the Veteran for a VA examination to assess the current nature and etiology of his alleged left ear hearing loss disability.  A review of the record shows that such examination was scheduled, in fact, on several occasions, but the Veteran failed to report to the examination and did not provide good cause for his failure to report.  As this is a claim for service connection arising from an original claim for compensation (VA Form 21-526 was received in July 2008), the Board's decision herein shall be based upon the existing evidence of record.  See 38 C.F.R. § 3.655(b).

Moreover, during the Board hearing, the undersigned explained the deficiencies in the Veteran's case and the type of evidence he would have to submit to cure these deficiencies, to include evidence pertaining to a current disability for left ear hearing loss.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA.  The Veteran was an active participant in the claims process by providing evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim and the Board will therefore proceed to the merits of the appeal.


Pertinent Law and Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  His service personnel records, to include his DD Form 214, do not indicate that the Veteran engaged in combat (e.g., no combat awards or decorations).  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  

In this case, the Veteran alleges that he has a left ear hearing loss disability as a result of noise exposure during service.  Specifically, he asserts that while working as a smoke and flame specialist, he was exposed to artillery fire and noise from the smoke generator (Hearing Transcript, pg. 4).  The Veteran's DD 214 reflects that his primary specialty was smoke operation specialist (54C20) and that he received Hand Grenade (sharpshooter) and M-16 Rifle (Sharpshooter) qualification awards.  Hence, the Board finds that noise exposure is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  

However, whether service connection is sought on a direct, presumptive, or other basis, a necessary element for establishing such a claim of service connection on a direct or presumptive basis is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (requiring the existence of a present disability for VA compensation purposes).  VA regulations provide that impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for entitlement to service connection for bilateral hearing loss disability in July 2008.  For the following reasons, the Veteran has not met the current disability requirement with regard to the claim for entitlement to service connection for left ear hearing loss disability.

The Veteran's service treatment records reflect that his hearing was within normal limits at the time of his June 1981 entrance examination.  On audiological evaluation, the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
10
30
30
10
LEFT
20
10
10
10
30
20

During a July 1983 periodic examination, the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
10
15
15
10
20
LEFT
20
10
15
20
20
15

On an August 1986 reference audiogram conducted following noise exposure, the Veteran's pure tone thresholds, in decibels, were as follows (in ISO units):


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
30
20
15
35
40
35
LEFT
35
35
25
40
45
40

During the March 2009 VA audiological evaluation, the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
50
60
LEFT
20
15
15
30
35

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The diagnoses were moderate mixed hearing loss in the right ear and hearing within normal limits with a conductive component and mild sensorineural drop at 4000 to 8000 Hertz in the left ear.  The Veteran did not demonstrate a hearing loss disability in his left ear pursuant to VA standards.  See 38 C.F.R. § 3.385.

Based upon the evidence of record, the Board notes that the August 1986 reference audiogram clearly demonstrated a left ear hearing loss disability during service.  However, the March 2009 VA examination report, which contains the only post-service measurement of hearing acuity, does not reveal a left ear hearing loss disability for VA purposes.  Although the Veteran suggested that a June 1987 audiogram showed a hearing loss disability, as explained above, VA has made all reasonable attempts to obtain such record and was not able to.  The Veteran was scheduled for a VA examination in 2012 to determine whether he had a left ear hearing loss disability, but he did not attend the examination, thus he is unable to benefit from any additional evidence that would have been procured from examination results to assist in his claim.  Based upon the evidence of record, the Board finds that the Veteran has not demonstrated a current left ear hearing loss disability during the pendency of the appeal, which is a crucial element in a claim for service connection.  See Degmetich, 104 F.3d at 1332.  As a result, service connection for a left ear hearing loss disability is not warranted.

In so holding, the Board notes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  In that case, the Court held "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."  Id.  In other words, there is no bright line rule that precludes consideration of evidence from the time period before the pendency of the appeal.  The Board has not applied such a bright line rule in this case.  As the service treatment records reflect a left ear hearing loss disability in August 1986, but the only post service relevant medical evidence indicated that there was no left ear hearing loss disability, this is not a case such as Romanowsky where there was a diagnosis shortly before the claim was filed.

In addition, the Board recognizes that the appellant is competent to report that he has noticed a decrease in auditory acuity and finds him credible in this regard.  While veterans are competent to testify to some medical matters, VA has specifically determined that the question of whether hearing loss constitutes a disability is to be determined by specific types of audiometric testing conducted by an appropriate professional.  See 38 C.F.R. § 3.385 (describing audiometric and speech recognition tests).  In these circumstances, the Veteran is not competent to opine that he has a current hearing loss disability under VA law and regulations.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran has therefore not met his burden of showing that he has a current hearing loss disability in his left ear and thus failed to establish an essential element of this service connection claim.  See 38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his benefits claim).

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for left ear hearing loss disability.  Although the Board's duty to consider the benefit-of-the-doubt doctrine is heightened due to the inability to obtain the separation examination report, that doctrine is not for application because the preponderance of the evidence reflects a lack of current disability, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for left ear hearing loss disability is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


